DETAILED ACTION
In the Supplemental Response filed 11/17/2021, Applicant has amended claims 1, 4 and 6-8; added new claims 10-11; amended the specification; and submitted replacement drawing sheets of figures 5-7. Claims 2-3, 5 and 9 have been cancelled. Currently, claims 1, 4, 6-8 and 10-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 11/17/2021 have been fully considered as follows:
	Regarding the objections to the drawings, the replacement drawing sheets filed 11/17/21 are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the objections to the specification, the amendments filed 11/17/21 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
Regarding the objections to the claims, Applicant’s amendments in combination with the changes made by Examiner’s Amendment (provided below) are sufficient to overcome the objections which, accordingly, have been withdrawn.

Regarding the claim rejections under 35 USC 103, Applicant's amendments in combination with the amendments made by Examiner's Amendment (provided below) are sufficient to overcome the rejections of record and place the claims in condition for allowance as discussed in detail in the “allowable subject matter” section of this action. Therefore, the claim rejections under 35 USC 103 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided in an email from Ze’ev Friedlander on 12/13/2021 (see attached email correspondence and form PTO 90C summarizing the communications between the attorney and Examiner).
The application has been amended as follows: 
IN THE CLAIMS:
The claims have been amended as follows:
1.  A breathable orthopedic cast device comprising:
 consisting of a single layer cavity sheet structure of small and inflated hollow tubes interlinked and in fluid communication with each other to form a mesh structure; wherein said hollow tubes are adapted to be in direct contact with skin of a selected limb of a user during use of the orthopedic cast device and said orthopedic cast device is devoid of fabric or cushioning material intervening between said hollow tubes and the skin of the selected limb during use,
said cast member adapted to be injected with at least one infusion material in said hollow tubes, wherein said at least one infusion material is configured to harden in said hollow tubes  when said hollow tubes  are in direct contact with the skin of  the selected limb in  use, said at least one infusion material being selected from a group consisting of polyepoxide material that includes epoxy resins, acrylate fillers and activators, polymer or any combination thereof, wherein said at least one infusion material is adapted to be hardened or cured by application of external UV light or natural light for at least 10 minutes;

wherein said cast member is formed of flexible material consisting of silicone rubber, latex rubber, synthetic rubber or any combination thereof;
wherein said cast member is configured to be in a rolled  configuration initially and then  unrolled onto the selected limb during use;
wherein said cast member  has a flat unfolded geometry  wherein said mesh structure is preshaped  and configured to conform to a portion of  the selected limb; and
said orthopedic cast device further comprising at least one locking member provided on at least one periphery surface of said cast member, to provide means for attachment and removal of said cast member;
wherein said at least one locking member is a hook and loop or snap fit attachment member adapted to secure said at least one periphery surface to a second end when said cast member is applied to the  selected limb, and provides adjustment in said cast member to conform to the  selected limb.

In claim 4 line 1: “The improved breathable” has been changed to --The breathable--.
In claim 4 line 2: “said customized cast member” has been changed to --said cast member--.
In claim 4 line 3: “the body” has been changed to --the selected limb--.
In claim 4 line 4: “the body” has been changed to --the selected limb--.
CANCEL claims 6-7 
In claim 8 line 1: “The improved breathable” has been changed to --The breathable--.
In claim 8 lines 2-3: “a limb” has been changed to --the selected limb--.
In claim 8 line 3: “a patient” has been changed to --the user--.
In claim 8 line 4: “silicon” has been changed to --silicone--.
In claim 8 line 6: “a locking member’ has been changed to --the at least one locking member--.
CANCEL claims 10-11 

Allowable Subject Matter
Claims 1, 4 and 8 are allowed.

The subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record. The subject matter not found was a breathable orthopedic cast device comprising: a cast member consisting of a single layer cavity sheet structure of small and inflated hollow tubes interlinked and in fluid communication with each other to form a mesh structure; wherein said hollow tubes are adapted to be in direct contact with skin of a selected limb of a user during use of the orthopedic cast device and said orthopedic cast device is devoid of fabric or cushioning material intervening between said hollow tubes and the skin of the selected limb during use, in combination with the other elements in the claims.
The closest prior art of record is Rind (US 4483332) which discloses a breathable orthopedic cast device (abstract) comprising: a cast member of a single layer cavity structure of hollow tubes interlinked and in fluid communication with each other to form a mesh structure (construction for forming a cast which comprises a network 10 of tubing 20 and 21 interlinked to form a net-like configuration — col 3 lines 57-64; the network of tubes is constructed so that all of the tubes are in fluid communication with each other – col 4 lines 1-4). However, Rind also discloses that a sponge or soft material 50 is provided on the underside of the tubing which contacts the body during the formation of the cast to form a cushion between the body and the hardened material in the tubing (col 4 lines 31-35). Thus, Rind fails to disclose hollow tubes that are adapted to be in direct contact with skin of a selected limb of a user during use of the orthopedic cast device or that said orthopedic cast device is devoid of fabric or cushioning material intervening between said hollow tubes and the skin of the selected limb during use. For 
The remaining prior art of record fails to overcome the deficiencies of Rind and, therefore, also fails to disclose or suggest the subject matter of claim 1 of the present application.
Claims 4 and 8 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Examiner, Art Unit 3786